Title: MEGATHREAD: Amicus Brief claims CDC Eviction Moratorium Violates the Third Amendment
Question:
Answer #1: We've had dozens\* of questions today about this groundbreaking legal argument, so we wanted to gather all of those questions into one comprehensive post.

Q.) What is the Third Amendment? 

A.) It's the one that prevents the government from quartering troops in your house.

Q.) Why is it the Third Amendment if it's about quartering? Shouldn't it be thirding?

A.) Actually it was the fifth one proposed. 

Q.) Shouldn't it be about fifthing then?

A.) Please don't drop the "r" when you talk about the First Amendment, that's all I ask.

Q.) The government never quarters troops in anyone's house, so why do we need an Amendment?

A.) This is why the Third Amendment is widely understood\* to be the best and most effective amendment ever. If the First Amendment was so great, why does the Government break it all the time?

Q.) Why is this amicus brief so important?

A.) Because u/cypher_blue has been making his wife dress up as a redcoat every night to fulfill his Third Amendment fantasies, and now he's finally not alone.